DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-15 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed February 23, 2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (U.S. Publication No. 2016/0248121).
	With respect to claims 1, 2, 3, 4 and 5, Uematsu teaches an additive for an electrolyte solution of a lithium secondary battery (paragraphs 1, 11) comprising a compound represented by formula 5, which is reproduced below:

    PNG
    media_image1.png
    90
    151
    media_image1.png
    Greyscale
.  Paragraph 16.
Formula 5 meets the requirements of the claimed invention when Ra1, Ra2 and Ra3 are methyl, an unsubstituted C1 alkyl, and Ra9 is tert-butyl, an unsubstituted C4 alkyl.  Paragraphs 12 and 16.  Uematsu teaches a compound meeting these specifications is an effective additive in electrolyte solutions for lithium secondary batteries and, among other benefits, is capable of decreasing gas generation amount of the electrolyte while maintaining cycle characteristics.  Paragraph 11.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select an additive compound meeting the requirements of Uematsu’s formula 5 because Uematsu teaches that such an additive, when used in the electrolyte solution of a lithium secondary battery, decreases the gas generation amount while maintaining cycle characteristics, among other benefits.
	With respect to claim 6, Uematsu further teaches an electrolyte comprising the additive, a lithium salt and a non-aqueous organic solvent.  Paragraph 18.
	With respect to claims 7 and 8, Uematsu teaches the weight of the additive is 0.01% by mass or more and 10% by mass or less relative to 100% by mass (total weight) of electrolytic solution.  Paragraph 19.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claim 9, Uematsu teaches the lithium salt comprises LiPF6, among several options.  Paragraph 20.
	With respect to claim 10, Uematsu teaches the non-aqueous organic solvent includes ethyl methyl carbonate, among several options.  Paragraph 202.
	With respect to claim 11, Uematsu teaches a lithium secondary battery comprising a cathode, anode and the above-described electrolyte.  Paragraph 221.
	With respect to claim 12, Uematsu teaches the anode comprises a carbon negative electrode active material, which is a carbon-based material.  Paragraph 249.
	With respect to claim 13, Uematsu teaches the cathode comprises a cathode active material having a layered structure.  Paragraph 222.
(4)
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (U.S. Publication No. 2016/0248121), as applied to claims 1-13 above, and further in view of Liu et al., Angew. Chem. Int. Ed. 2015, 54, 4440-4457.
With respect to claims 14 and 15, Uematsu is silent as to whether the cathode active material is a layered structure meeting the requirements of either formula 3 or formula 4, as claimed.
However, Liu, which deals with nickel-rich layered lithium transition metal oxide electrode active materials for lithium batteries, teaches layered LiNi1-xMxO2, wherein 0.1<x<0.5, is a positive electrode active material associated with high energy density.  Sec. 6. Summary and Outlook.  This meets the requirements of formula 3, as claimed when M is Mn or Co, for example.  Figure 4.  Liu also teaches layered LiNi0.8Co0.15Al0.05O2, which meets both the requirements of formulas 3 and 4.  Sec. 6. Summary and Outlook.  Liu teaches this material is known for its high energy density.  Sec. 6. Summary and Outlook.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use either of the materials taught by Liu for the cathode because Liu teaches they are associated with high energy density.




(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759